DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 12/20/2019 in which claims 1-36 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of authentication a user without significantly more.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., determining, by a payment server in response to a request of a user for registering with a credit transaction service of a merchant, whether credit information of a user account meets a condition; provisioning, by the payment server when determining that the credit information of the user account meets the condition, a credit transaction service of the merchant for the user account, and sending account information of the user to a merchant transaction management system; guiding, by the merchant transaction management system after receiving the account information of the user, the user to input a biometric characteristics; and storing, by the merchant transaction management system after collecting the biometric characteristic input by the user, a binding relationship between the biometric characteristics and the account information into a registered user library of the merchant, prompting the user that the registration succeeds, and Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a payment server and the transaction management system result in no more than simply applying the abstract idea using generic computer elements.  The additional elements are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).  
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a payment server and the transaction management system are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The additional elements have been considered separately and as an ordered combination and do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claim 28 and hence the claim 28 is rejected on similar grounds as claim 1.
Dependent claims 2-18 further define the abstract idea that is present in the independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of bill payment without significantly more.
Claim 19 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 19 recites a series of steps, e.g., determining, in response to a request of a user for registering with a credit transaction service of a merchant, whether credit information of a user account meets a condition; provisioning the credit transaction service of the merchant for the user account when determining that the credit information of the user account meets the condition, and sending account information of the user to a merchant transaction management system; receiving bill information sent by the merchant transaction management system, where the account information is carried in the bill information; and performing a bill payment operation according to the user account corresponding to the account information.  These limitations (with the exception of italicized limitations) describe the abstract idea of bill payment, which correspond to Certain Methods of Organizing Human Activity (fundamental economic practice).  The limitation of a transaction management system does not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 19 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a transaction management system result in no more than simply applying the abstract idea using generic computer elements.  The additional element is recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The Step 2A-Prong 2: NO).  
The claim 19 does not include additional element that are sufficient to amount to significantly more than the judicial exception because the additional element of a transaction management system is recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The additional element has been considered separately and as an ordered combination and does not amount to add significantly more as these limitation provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 19 is not patent eligible.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-12, 15, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Outwater et al., US Patent Application No. 2013/0262275.
Regarding claim 1, Outwater discloses an offline transaction implementation method, comprising: 
determining, by a payment server in response to a request of a user for registering with a credit transaction service of a merchant, whether credit information of a user account meets a condition ([0009], pre-register credit card, [0010], payments can be made with a credit card, [0029], [0058], customer could prepay a particular amount if desired, or simply designate a bank account, credit card account, PAYPAL account or other credit or debit account serves as a condition, [0065], [0083]-[0084]); 
provisioning, by the payment server when determining that the credit information of the user account meets the condition, a credit transaction service of the merchant for the user account, and sending account information of the user to a merchant transaction management system ([0009]-[0010], [0058], [0065], [0083]-[0084]); 
guiding, by the merchant transaction management system after receiving the account information of the user, the user to input a biometric characteristic ([0006], [0012], [0014], [0033], [0083]-[0084]); and 
storing, by the merchant transaction management system after collecting the biometric characteristic input by the user, a binding relationship between the biometric characteristic and the account information into a registered user library of the merchant ([0014], [0083]-[0084]), prompting the user that the registration succeeds, and controlling a gate of a store of the merchant to open for allowing entry of the user ([0013], access a location, services, or goods serve as gate of a store of the merchant to open for allowing entry of the user; [0035], gated parking situation, [0036], [0039] gate entry). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine different disclosures of Outwater.  The motivation for combining different disclosures would have been to provide Internet-based vehicle registration to access goods and services.
Regarding claim 2, Outwater discloses 
sending, by the merchant transaction management system after determining that the user has left the store, bill information to the payment server, wherein the account information is carried in the bill information ([0009]-[0010], [0035], upon exit, [0036]-[0039], [0050]); and 
performing, by the payment server, a bill payment operation according to the user account corresponding to the account information ([0009]-[0010], [0035]-[0039], [0050]). 
Regarding claim 3, Outwater discloses 
collecting, by the merchant transaction management system, the biometric characteristic of the user in a non-registration process ([0014], the scope of a non-registration process is not consistent with the registered user in the following limitation); 
searching, by the merchant transaction management system, the registered user library for the account information bound to the biometric characteristic ([0014]); 
controlling, by the merchant transaction management system when the account information bound to the biometric characteristic is found, the gate of the store to open for allowing the entry of the user ([0013], access a location, services, or goods serve as gate of a store of the merchant to open for allowing entry of the user; [0035], gated parking situation, [0036], [0039] gate entry); and 
sending, by the merchant transaction management system after determining that the user has left the store, the bill information to the payment server, wherein the account information bound to the biometric characteristic is carried in the bill information ([0009]-[0010], [0035], upon exit, [0036]-[0039], [0050]). 
Regarding claim 9, Outwater discloses 
checking, by the payment server before performing the bill payment operation according to the user account corresponding to the account information, whether the bill information complies with a security policy; and performing the bill payment operation if the bill information complies with the security policy ([0006], [0061]). 
Regarding claim 10, Outwater discloses 
returning, by the payment server when provisioning the credit transaction service of the merchant for the user account, a service provisioning identifier to the merchant transaction management system, wherein the service provisioning identifier corresponds to the user account and the merchant ([0006], [0058], [0061], [0065]); and 
storing, by the merchant transaction management system, a correspondence between the service provisioning identifier and the account information ([0006], [0058], [0061], [0065]); 
wherein a merchant identifier and the service provisioning identifier corresponding to the account information are further carried in the bill information ([0006], [0058], [0061], [0065]); and 
the security policy comprises that the account information carried in the bill information matches the user account corresponding to the service provisioning identifier, and the merchant identifier carried in the bill information matches the merchant corresponding to the service provisioning identifier ([0006], [0058], [0061], [0065]). 
Regarding claim 11, Outwater discloses 
the merchant transaction management system identifier is further carried in the bill information ([0006], [0058], [0061], [0065]); and 
the security policy further comprises that the merchant transaction management system corresponding to the merchant transaction management system identifier carried in the bill information belongs to the merchant corresponding to the service provisioning identifier ([0006], [0058], [0061], [0065]). 
Regarding claim 12, Outwater discloses 
the security policy further comprises that a bill time is within a validity period of the credit transaction service ([0065]). 
Regarding claim 15, Outwater discloses 
positively updating the credit information of the user account by the payment server if a bill payment succeeds ([0065]). 
Regarding claim 19, Outwater discloses an offline transaction implementation method, applied to a payment server, comprising: 
determining, in response to a request of a user for registering with a credit transaction service of a merchant, whether credit information of a user account meets a condition ([0009], pre-register credit card, [0010], payments can be made with a credit card, [0029], [0058], customer could prepay a particular amount if desired, or simply designate a bank account, credit card account, PAYPAL account or other credit or debit account serves as a condition, [0065], [0083]-[0084]); 
provisioning the credit transaction service of the merchant for the user account when determining that the credit information of the user account meets the condition, and sending account information of the user to a merchant transaction management system ([0009]-[0010], [0058], [0065], [0083]-[0084]); 
receiving bill information sent by the merchant transaction management system, wherein the account information is carried in the bill information ([0009]-[0010], [0035]-[0039], [0050]); and 
performing a bill payment operation according to the user account corresponding to the account information ([0009]-[0010], [0035]-[0039], [0050]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine different disclosures of Outwater.  The motivation for combining different disclosures would have been to provide Internet-based vehicle registration to access goods and services.
Claim 28 is substantially similar to claim 1 and hence rejected on similar grounds.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Outwater et al., US Patent Application No. 2013/0262275 in view of Vastenavondt et al., US Patent Application No. 2016/0019545.
Regarding claim 4, Vastenavondt discloses wherein the merchant has a plurality of stores, and the registered user library has identifiers corresponding to the stores (abstract, multiple entities, [0005]); and 
the searching, by the merchant transaction management system, the registered user library for the account information bound to the biometric characteristic comprises (abstract, [0005]): 
searching, by the merchant transaction management system, the registered user library corresponding to the store where the user inputs the biometric characteristic for the account information bound to the biometric characteristic (abstract, [0005]); and 
if the account information bound to the biometric characteristic is not found, searching a registered user library corresponding to another store of the merchant for the account information bound to the biometric characteristic (abstract, [0005], the use of the term “if” makes this limitation conditional or optional as this situation may not arise). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted disclosures of Outwater with the above-noted disclosure of Vastenavondt.  The motivation for combining different disclosures would have been to authenticate the user.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Outwater et al., US Patent Application No. 2013/0262275 in view of Sheets et al., US Patent Application No. 2013/0232073.
Regarding claim 5, Sheets discloses 
prompting the user to register, if the account information bound to the biometric characteristic is not found by the merchant transaction management system ([0058]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted disclosures of Outwater with the above-noted disclosure of Sheets.  The motivation for combining different disclosures would have been to authenticate the user.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Outwater et al., US Patent Application No. 2013/0262275 in view of Sheets et al., US Patent Application No. 2013/0232073 in view of Moshal, US Patent Application No. 2014/0316991.
Regarding claim 6, Moshal discloses wherein the merchant transaction management system comprises a display screen, and the prompting the user to register by the merchant transaction management system comprises: 
outputting a graphic code in the display screen of the merchant transaction management system, and prompting the user to scan using a payment client, wherein a merchant transaction management system identifier is carried in the graphic code ([0009], [0067], [0141]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted disclosures of Outwater and Sheets with the above-noted disclosure of Moshal.  The motivation for combining different disclosures would have been to process a payment.
Regarding claim 7, Moshal discloses 
receiving, by the payment server, a registration request for the credit transaction service of the merchant sent by the payment client after scanning the graphic code, wherein the merchant transaction management system identifier is carried in the credit transaction service registration request, so that the payment server sends the account information of the user to the merchant transaction management system according to the merchant transaction management system identifier when provisioning the credit transaction service of the merchant for the user account ([0009], [0067], [0141]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted disclosures of Outwater and Sheets with the above-noted disclosure of Moshal.  The motivation for combining different disclosures would have been to process a payment.
Regarding claim 8, Moshal discloses 
returning, by the payment server after provisioning the credit transaction service of the merchant for the user account, a message of successful provisioning to the payment client, and instructing the payment client to guide the user to continue registration in the merchant transaction management system ([0009], [0067], [0141]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted disclosures of Outwater and Sheets with the above-noted disclosure of Moshal.  The motivation for combining different disclosures would have been to process a payment.
Claims 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Outwater et al., US Patent Application No. 2013/0262275 in view of Official Notice.
Outwater describes the invention as described above.  Outwater fails to specifically disclose the limitations of claims 13-14 and 16-18.  However, Examiner recognizes the limitations of claims 13-14 and 16-18, e.g., prohibiting, by the merchant transaction management system when determining that the user does not leave the store, collection of user biometric characteristics; determining, by the merchant transaction management system when detecting that the gate of the merchant’s store is triggered to open from the inside, that the user leaves the store.; sending, by the payment server if a bill payment fails, the bill information to the payment client, for prompting the user to pay again; or adding, by the payment server if a number of times of failure of the bill payment reaches a predetermined number of times and the bill payment has not been made by a payment due date, the user into a negative credit list; checking, by the payment server periodically or in an event triggering manner, whether the credit information of the user account for which the credit transaction service has been provisioned meets the condition; closing the credit transaction service of the user account if the condition is not met, and sending a closing notification to the merchant transaction management system; and deleting, by the merchant transaction management system in response to the closing notification, the binding relationship between the account information and the biometric characteristic of the user in the registered user library; wherein the condition comprises that a credit score of the user account is greater than or equal to a set score threshold to be old and well known in the art and hence takes Official Notice in this regard.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Outwater to include the disclosure of Official Notice.  The motivation for combining different disclosures would have been within the personal knowledge of an individual having ordinary skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,042,857. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to controlling a gate of a store of the merchant to open for allowing entry of the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are cited on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693